In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District                                      P999 S.W. 2D 342,343 (1999)


Appellant Maryann Castro who was married to Appellee Manuel Castro for 29 years has presented to

the Court as to why the Agreement for final divorce should be voided ,modified Community has no

equity in the Amount of 40,000 Appellee Maryann Castro was awarded the home in Active bankruptcy
and nonpayment of mortgage Appellee Manuel Castro caused harm and was hiding Martial Assets 99

subaru and Keogh Plan Pension Appellant Maryann Castro was wronged in this Agreement for final

divorce signed Oct 30,2013.


Appellant Maryann Castro prays for Justice and relief she is entitled to Appellant MaryAnn Castro was

harmed and has suffered .Appellant Maryann Castro prays for Justice.


Actual fraud predicated upon and was used to intent deceive Appellant MaryAnn Castro


1.   material representation was made Comparative Market Analysis-realtors opinion not a Certified
     Appraisal overvalued Community in the amount over 125,000

2.   It was false realtors opinion are not valid banks accept only certified appraisal. Appellee Manuel
     Castro was in Active Bankruptcy and was not paying home mortgage banks will not lend or speak
     to you when account mortgage is not being paid and Community in bankruptcy Court Appellee
     Manuel Castro did this to harm Appellant Maryann Castro when he hid from the Court Judge
     Canales and Appellant Maryann Castro he had not paid the mortgage and in active bankruptcy.
3.   The Speaker Counsel Joseph Appelt knew his client Appellee Manuel Castro was in Active
     Bankruptcy and had not paid the home mortgage and Accepted the Comparative Market Analysis
     realtors opinion from the non-spouse mistress 3R0 Party intervener Christina Pacheco who was
     carrying an adulterous Affair with Appellee Manuel Castro who is part of this lawsuit brought in
     by Appellant Maryann Castro the spouse of Appellee Manuel Castro for 29 years.
4.   Speaker Counsel Joseph Appelt knew using a Comparative Market Analysis-realtors opinion was
     false and made in recklessly in the Agreement for final Divorce without any knowledge for the
     truth and he made it with intention that it should be acted upon the party overvalued Community
     at 125,000 and the party acted on reliance upon it under Advisement of Counsels no accounting
     statements provided to Appellant Maryann Castro showing mortgage Was payments were being
     paid .taxes, homeowners insurance Appellee Manuel Castro had the Community In active
     bankruptcy and was not paying the home mortgage instead he Conspired to Commit fraud by
     overvaluing the Community with a realtors opinion not the Certified Appraisal Appellant
     Maryann Castro has submitted to the Appeals Community 1501 Olive Certified Appraisal is
     225,000 there is no equity the Community is owed and Appellant Maryann Castro has submitted
     to the Court the BSl Statement.



     Appellant Maryann Castro prays for Justice and relief she has suffered stone v lawyers title
     insurance corp-554 sw 2nd 183,185(Tex 1977)


     Appellant Maryann Castro pro-se

     1501 Olive

     Jourdanton Texas

     8304960133

     Pacattitude2014@gmail.com